Citation Nr: 1530531	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to May 1974. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which in pertinent part, denied the benefit sought on appeal. 

In June 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  

The record reflects that the Veteran filed a petition to reopen his previously denied claim for entitlement to service connection for bilateral ankle disorder and filed a claim for entitlement to service connection for pes planus.  The RO issued a "provisional" rating decision in October 2013; however, it was noted that decision was not final as identified private medical evidence had not yet been considered.  While the Veteran initiated an appeal as to the denial of his pes planus claim, the RO informed him that the October 2013 rating decision was not final.  It does not appear that any further actions have been taken in conjunction with the Veteran's claims.  These matters are referred back to the RO for appropriate actions.  



FINDINGS OF FACT

The Veteran's Hepatitis C is as likely as not the result of jet injector vaccinations he received during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for hepatitis C.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the entirely favorable disposition of this claim for service connection for Hepatitis C, the Board need not discuss whether VA complied with these notice and duty to assist obligations.

Service Connection 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The medical evidence reflects the Veteran began having manifestations of hepatitis C in 2008, when his liver enzymes were shown to have been elevated, and he was subsequently diagnosed with this disease, including after a liver biopsy, and continues to experience the effects of it.  Element (1), current diagnosis, has been shown. 

The Veteran believes he acquired hepatitis C after receiving vaccinations during his military service from an air gun injector. He reported that the same air gun injector was used to inject him and a number of other servicemen without proper sterilization, thus allowing for his blood to be exposed to the blood of these other service members and resultantly contaminated.  A review of the Veteran's service treatment records shows that he received various vaccinations in March 1974.  Element (2), in-service injury, has been established.  

The remaining question on appeal is whether the competent medical evidence of record demonstrates element (3), a medical nexus between the current diagnosis of hepatitis C and the in-service injury from use of an air gun injector to receive vaccinations.   The Board finds that the evidence of record is at least in equipoise on this matter. 

VA has conceded that, despite the lack of any scientific evidence documenting transmission of the Hepatitis C Virus (HCV) with air gun injectors, it is biologically plausible.  VBA Fast Letter 04-13 (June 29, 2004).  

Additionally, the evidence of record includes a medical opinion that indicate that it is at least as likely as not that the Veteran contracted hepatitis C as a result of his exposure to multi-use air gun injector for immunizations during his period of service.  See January 2010 and June 2015 private medical statements.  In this regard, a private liver specialist noted the Veteran had been under his care since 2009 and currently had stage 3 hepatitis C with fibrosis.  It was noted that the Veteran had a more advanced stage disease which suggested a longer natural history of chrome hepatitis C infection.  The Veteran had three possible risk factors for hepatitis C, to include intranasal drug use twice, a homemade tattoo, and receipt of vaccinations from an air gun injector.  

After considering the incubation period for hepatitis C and the noted risk factors, the private liver specialist concluded that it was at least likely as not that the Veteran acquired hepatitic C as result the air gun injector during his period of service.  In support of this medical conclusion, the private liver specialist noted the absence of definite risks factors such as remote blood transfusion, injection drug use or chronic intranasal drug use (more than twice), the risk factors for hepatitis C virus exposure may be difficult to ascertain, but the Veteran's history suggested that the source of hepatitis C exposure may have been through the use of air gun injector in service as there is the potential for transmission of blood borne pathogens through use of air gun injectors.  Further, given the asymptomatic nature of this chronic viral infection, it is unlikely that his service treatment records would have noted an episode of non-A or non-B hepatitis at the time of military service.  

There is also a September 2010 VA medical opinion, in which the VA examiner concluded that she was unable to determine the likelihood that the Veteran's hepatitis C was the result of his exposure to air gun injectors during his military service without resorting to speculation and conjecture.  The VA examiner noted that the Veteran had various risks factors for hepatitis C, to include air gun injector as well as post-service intranasal drug use and homemade tattoo. 

The 2010 VA examiner's opinion cannot be viewed as weighing in favor of it, but equally cannot be viewed as necessarily against the claim, either.  Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hepatitis C was contracted during his service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, the benefit of the doubt on this question must be given to the Veteran and his claim granted rather than denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


